DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed 12/28/2020.
Claims 1-22 are presented for examination.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicants argued that the prior art does not discloses “generating a plurality of reference neighborhoods from a sample materials structure and determining tensors for the plurality of reference neighborhoods associated with a material property”.
Examiner respectfully disagrees. Examiner would like to direct applicants to the following sections of Hines et al: the prediction of thermoelastic properties of laboratory injection moulded samples, on the basis of Monte Carlo multi-fiber computer models built base on the measured fibre orientation distribution functions…thermomechanical properties can be excellently predicted based on the second order  (Abstract), the most common orientation averaging scheme is to use second and/or forth order orientation tensors as appropriate together with the elastic properties (pg. 1082 left side column paragraph one), for modeling the thermoelastic properties only the second and fourth orders are required, the required second and fourth order tensors determined (pg. 1083 left side column, paragraph one), for a general state of orientation it can be shown that there are six, non-zero, second order orientation tensors and fifteen, non-zero, fourth order tensors…able to use say, only the second order orientation tensors as the target parameters….where the fourth order terms have to be predicted from a knowledge of only the average values of the second orientation tensor……then the number of non-zero orientation averages falls to 3 second order and 6 fourth order…. (pg. 1083 left side column, paragraph two). Further, table 1 shows generating a plurality of reference neighborhoods (i.e. at least forth order) from composite materials. Further, as seen above, Hines et al clearly disclose determining the tensor for the forth order using the knowledge of the second orientation tensor. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”).
Regarding claims 1 and 12, Hine teaches:
A method, comprising: 

generating a plurality of reference neighborhoods  from a sample material structure (Hind:  3.1. Maximum entropy structures, “The first set of results are shown in Table 1, for two typical orthotropic distributions. In the first column for each sample are shown the orientation averages determined using an in-house developed image analysis system [12]. This system relies on the fact a cylindrical fibre makes an elliptical footprint where it meets the surface of a 2D section (a typical section is shown in Fig. 1b)”; Fig. 1. Experimental details (a) a typical 2D image analysis section: (b) definition of the angles ϴ and Ф: (c) a typical computer model where <cos2ϴ>=0.7: (d) a typical 2D section through the FE mesh of the computer model shown in (c); the sections shown in Figure 1 is considered the reference ‘neighborhood’); 

determining tensors for the plurality of reference neighborhoods associated with a material property (Hind: page 1082, left column, “The most common orientation averaging scheme is to use second and/or fourth order orientation tensors as appropriate together with the elastic properties of the unit”; page 1083, “The required second and fourth order tensors, aij and aijkl,
are determined from the direction cosines of the fibre… For a general state of orientation it can be shown that there are six, non-zero, second order orientation tensors and fifteen, non-zero, fourth order tensors, which is obviously a large number of terms”); 

determining a neighborhood orientation for each of the reference neighborhoods based on the tensors (Hind: page 1086, “The lines show the predictions obtained using the fully aligned simulations together with the tensor averaging schemes, while the solid squares show the discrete simulations (the dotted line shows the constant strain prediction while the solid line shows the constant stress prediction)”; page 1087, “Such reduced variable description seems to be very appealing for practical design, where the second order local fibre orientation tensors across the structural part can be predicted by mould flow filling simulations and the corresponding local thermoelastic properties would serve then as input for the structural finite-element-based analysis”; page 1082, left column, “The most common orientation averaging scheme is to use second and/or fourth order orientation tensors as appropriate together with the elastic properties of the unit”; page 1083, “The required second and fourth order tensors, aij and aijkl, are determined from the direction cosines of the fibre… For a general state of orientation it can be shown that there are six, non-zero, second order orientation tensors and fifteen, non-zero, fourth order tensors, which is obviously a large number of terms”); 

defining a plurality of target neighborhoods for a target structure, each target neighborhood having a target orientation associated with the material property (Hind: page 1082, “For modelling purposes, it would be preferable to be able to specify a small number of parameters,
which would ideally specify the target orientation state”); and 

Hine does not teach but Le Ferrand does teach:
generating a synthesized structure corresponding to the target structure by selecting a reference neighborhood for each target neighborhood having a neighborhood orientation matching the target orientation (Le Ferrand: page 1174, “For a target orientation of anisotropic particles (-) at any position (x) along the heterogeneous composite (-Df .x/)…”; Abstract, “we report an additive manufacturing platform able to fabricate complex-shaped parts exhibiting bioinspired heterogeneous microstructures with locally tunable texture, composition and properties”; page 1173, “Inspired by the layer-by layer approach used by living cells to fabricate composite materials in nature, we report a new additive manufacturing route to create complex-shaped lamellar composites with locally controlled texture and highly mineralized compositions. This is achieved by combining a well-established slip-casting process to fabricate complex shaped components from particle suspensions with a recently developed approach to control the orientation and distribution of anisotropic building blocks using magnetic fields. This simple and robust technology allows for the design and fabrication of bioinspired composites with intricate geometries and heterogeneous architectures that are locally tuned to fulfil site-specific  functional demands”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine (directed to targeted orientation of a material) with Le Ferrand (directed to additive manufacturing) and arrived at additive manufacturing of a material with targeted orientation. One of ordinary skill in the art would have been motivated to make such a combination because “ This simple and robust technology allows for the design and fabrication of bioinspired composites with intricate geometries and heterogeneous architectures that are locally tuned to fulfil site-specific functional demands” (Le Ferrand: page 1173). 

Regarding claims 2 and 13, Hine and Le Ferrand teach:
The method of claim 1, wherein generating the plurality of reference neighborhoods comprises: 

dividing the sample material structure into a plurality of discrete elements (Hine: page 1084, “A typical computer model is shown in Fig. 1c (A typical computer model is shown in Fig. 1 c (in this case for <cos2ϴ>=0.7), while Fig. 1d shows a 2D section through the unstructured morphology- adaptive tetrahedral-based quality mesh used for the property predictions”; Introduction, “finite element based numerical model for a given local fibre orientation state”); and 

generating a reference neighborhood for each discrete element including a set of adjacent discrete elements (Hind:  3.1. Maximum entropy structures, “The first set of results are shown in Table 1, for two typical orthotropic distributions. In the first column for each sample are shown the orientation averages determined using an in-house developed image analysis system [12]. This system relies on the fact a cylindrical fibre makes an elliptical footprint where it meets the surface of a 2D section (a typical section is shown in Fig. 1b)”; Fig. 1. Experimental details (a) a typical 2D image analysis section: (b) definition of the angles ϴ and Ф: (c) a typical computer model where <cos2ϴ>=0.7: (d) a typical 2D section through the FE mesh of the computer model shown in (c); the sections shown in Figure 1 is considered the reference ‘neighborhood’)).

Regarding claims 4 and 15, Hine and Le Ferrand teach:
The method of claim 1, further comprising aligning the neighborhood orientation of each reference neighborhood with a reference orientation and aligning the target orientation of each target neighborhood to align with the reference orientation prior to selecting the reference neighborhood for each target neighborhood (Hine: page 1085, “Firstly
to predict the elastic and thermoelastic properties for a fully aligned unit and then predict the properties of the misoriented assembly using the fourth order or second order averaging scheme as appropriate (Camacho) for the elastic and thermoelastic properties respectively”).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”), further in view of “Scalar-scalar, scalar-tensor, and tensor-tensor correlators from anisotropic inflation” (“Gumrukcuoglu ”).
Regarding claims 3 and 14, Hine and Le Ferrand do not teach but Gumrukcuoglu does teach:
The method of claim 1, wherein determining tensors for the plurality of reference neighborhoods comprises determining the tensors using a two-point correlation function (Gumrukcuoglu: IIIC. Two point correlation functions; Abstract, “the scalar-tensor
correlation (which is in principle a distinctive signature of anisotropic spaces)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine and Le Ferrand (directed to additive manufacturing of a material with targeted orientation) with Gumrukcuoglu (directed to two-(Gumrukcuoglu: IV. Discussion). 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”), further in view of “Automated identification and classification of
internal defects in composite structures using computed tomography and 3D wavelet analysis” (“Katunin”).
Regarding claims 5 and 16,Hine and Le Ferrand do not teach but Katunin does teach:
The method of claim 1, further comprising: 

down-sampling the reference neighborhoods and the target neighborhoods prior to generating the synthesized structure; up-sampling the synthesized structure; and repeating the generating of the synthesized structure after the up-sampling (Katunin: page 441, “During this
process the downsampling procedure is applied over each direction, thus the resulted sets of coefficients have a dimension of N/2 x N/2 x N/2. The reconstruction procedure is based on inverse DWT (IDWT) and uses an upsampling procedure during which the dimensions are restored to N x N x N… The symbols ↓2 and ↑2 denote downsampling and upsampling procedures, respectively”; Fig. 6).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine and Le Ferrand (directed to additive manufacturing of a material with targeted orientation) with Katunin (directed towards up and (Katunin: Abstract).


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”), further in view of “Modeling evolution of microstructures beneath topographically textured surfaces produced using shear based material removal” (“Basu”).
Regarding claims 6 and 17, Hine and Le Ferrand do not teach but Basu does teach:
The method of claim 1, further comprising: 

generating a tool path for an additive manufacturing tool based on the synthesized structure;  and fabricating the synthesized structure in the additive manufacturing tool using the tool path (Basu: Introduction, “path is altered in a controlled fashion to fabricate the topography of interest within a framework integrated to existing manufacturing platforms.”; Background, “the tool path is periodically altered to direct-write the topography of interest on the generated surface.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine and Le Ferrand (directed to additive manufacturing of a material with targeted orientation) with Basu (directed to generating a tool path) and arrived at additive manufacturing of a material with targeted orientation with tool (Basu: Introduction) and because additive manufacturing cannot function without a tool path. 

Regarding claims 7 and 18, Hine and Le Ferrand do not teach but Basu does teach:
The method of claim 1, further comprising: 

generating tool parameters for a manufacturing tool based on the synthesized structure; and fabricating the synthesized structure in the manufacturing tool using the tool parameters (Basu: Introduction, “intelligent deployment of machine-tool parameters during fabrication process have been devised”; Background, “these are determined by the deployed machine-tool parameters: surface speed v, feed a0 and rake angle α”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine and Le Ferrand (directed to additive manufacturing of a material with targeted orientation) with Basu (directed to generating a tool parameters) and arrived at additive manufacturing of a material with targeted orientation with tool parameters generation. One of ordinary skill in the art would have been motivated to make such a combination  “to fabricate the topography of interest within a framework integrated to existing manufacturing platforms” (Basu: Introduction) and because additive manufacturing cannot function without tool parameters.



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”), further in view of “Local anisotropy of fluids using Minkowski tensors” (“Kapfer”). 
Regarding claims 8 and 19, Hine and Le Ferrand do not teach but Kapfer does teach:
The method of claim 1, wherein determining the neighborhood orientation for each of the reference neighborhoods comprises: generating a tensor matrix for each tensor; determining a dominant Eigenvector of the tensor matrix; and determining the neighborhood orientation based on the dominant Eigenvector (Kapfer: Table 1, “Tensor Matrix”; page 12, “not only provide a convenient anisotropy index, but also identify explicitly, by means of the eigenvectors, the preferred directions for each cell”; pages 13-14, “the set NN of nearest neighbors. NN may be defined using the Delaunay triangulation, or a fixed cutoff radius, or physical contacts. If, under a small dislocation of a germ, the neighborhood NN changes, a comparatively large change of the tensor results, because the bond vector… neighbor tends to be larger than the other bond vectors”; page 3, “As a measure of local geometry in particulate matter, local anisotropy evidently competes with existing measures based on nearest-neighbor analysis, including the bond-orientational order parameters [5]–[8], the isoperimetric ratio [9, 10] and related quantities [11], and tensorial measures such as Edwards’ configurational tensor [12],
quadrons [13], and fabric/texture tensors [14]”).



Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine and Le Ferrand (directed to additive manufacturing of a material with targeted orientation) with Kapfer (directed to a tensor matrix and Eigenvectors) and arrived at additive manufacturing of a material with targeted orientation, a tensor matrix and Eigenvectors. One of ordinary skill in the art would have been motivated to make such a combination “to characterize point patterns, and, in particular, their local anisotropy” (Kapfer: Conclusions).



Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”), further in view of “Local anisotropy of fluids using Minkowski tensors” (“Kapfer”), further in view of “Symmetric Orthogonal Tensor Decomposition is Trivial” (“Kolda”).


Regarding claims 9 and 20, Hine, Le Ferrand and Kapfer do not teach but Kolda does teach:
The method of claim 8, wherein determining the dominant Eigenvector comprises performing an Eigenvalue decomposition on the tensor matrix (Kolda: page 3, “Eigenvalue decomposition”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine, Le Ferrand and Kapfer (directed to additive manufacturing of a material with targeted orientation) with Kolda (directed to Eigenvalue decomposition) and arrived at additive manufacturing of a material with targeted orientation with Eigenvalue decomposition. One of ordinary skill in the art would have been motivated to make such a combination because “If a symmetric tensor A is known to have a factor matrix X with orthogonal columns, we show that it is possible to solve the symmetric orthogonal tensor decomposition algorithm via a straightforward matrix eigenproblem. The method appears to be effective even in the presence of a small amount of noise. This is an (Kolda: Conclusions).
Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over “On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites (“Hine”) in view of “Magnetically assisted slip casting of bioinspired heterogeneous composites” (“Le Ferrand”), further in view of “Local anisotropy of fluids using Minkowski tensors” (“Kapfer”), further in view of “Symmetric Orthogonal Tensor Decomposition is Trivial” (“Kolda”), further in view of “The Eshelby Theorem and its Variants for Piezoelectric Media” (“Leugering”).

Regarding claims 10 and 21, Hine, Le Ferrand, Kapfer and Kolda do not teach but Leugering does teach:
The method of claim 9, wherein the tensor matrix comprises a Mandel notation tensor matrix (Leugering: page 709, “We use the vector-matrix notation of Voigt–Mandel”; it is understood in mathematics, Voigt notation or Voigt form in multilinear algebra is a way to represent a symmetric tensor by reducing its order, there are a few variants and associated names for this idea: Mandel notation, Mandel–Voigt notation and Nye notation are others found, nomenclature may vary according to what is traditional in the field of application).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hine, Le Ferrand and Kapfer (directed to additive manufacturing of a material with targeted orientation) with Leugering (directed to Mandel notation) and arrived at additive manufacturing of a material with targeted orientation and Mandel notation. One of ordinary skill in the art would have been motivated to make such a combination because

Regarding claims 11 and 22, Hine, Le Ferrand, Kapfer, Kolda and Leugering teach:
The method of claim 10, wherein the material property comprises stiffness (Hine: page 1085 “Firstly to predict the elastic and thermoelastic properties for a fully aligned unit and then predict the properties of the misoriented assembly using the fourth order or second
order averaging scheme as appropriate (Camacho) for the elastic and thermoelastic properties respectively. As we discussed earlier, this orientation averaging can be carried out by assuming constant strain between the units (averaging the stiffness constants, Cij) or”).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 2016/0096318: a library of microstructures or cells that are each defined and designed to provide the desired material parameter and that can be combined during 3D printing to provide a portion or element of a printed 3D object having the material parameter. 
“Multiple levels of orientation anisotropy in crowding with Gabor flankers”: varied the orientation and arrangement of two Gabor flankers to test their effect on orientation discrimination thresholds of a surrounded Gabor target.
“An anisotropic rotary diffusion model for fiber orientation in short- and long-fiber thermoplastics”: fiber orientation model that incorporates anisotropic rotary diffusion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/30/2021